DETAILED ACTION
This Office Action is in response to Amendment filed November 15, 2021.

Claim Objections
Claim 16 is objected to because of the following informalities:
On line 8, “sites, and” should be replaced with “sites,”.
On line 11, the limitation “the at least one recess only extends within the current expansion layer” should be amended, because “the at least one recess” refers to an empty space or void, and thus the empty space or void cannot extend within a material layer; in other words, while a material layer may extend and occupy in a space, a recess or lack of material cannot extend in a material layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 20, 21, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kharas (WO 2016/073678) (In the below prior art rejections, the cited columns and lines are from the US Patent publication of Kharas (US 10,224,457))
when the at least one recess 90 of Kharas is viewed from the bottom side in Fig. 4 of Kharas, because Applicants do not specifically claim whether the at least one recess only extends within the current expansion layer in a lateral direction or in a vertical direction of the radiation-emitting semiconductor body (claim 16), wherein the first dopant (C) is a Group IV element (claim 17), the first dopant is carbon (claim 18), xInyGa1-x-yP with 0 ≤ x ≤ 0.05 and 0 ≤ y ≤ 0.05 (claim 20), wherein x = 0 and y = 0, because when x = 0 and y = 0, AlxInyGa1-x-yP = GaP (claim 21).
Regarding claims 27 and 29, Kharas discloses a semiconductor chip (Fig. 4) comprising the semiconductor body (71) according to claim 16, wherein the chip comprises a carrier (86) (col. 8, line 62) on which the semiconductor body (71) is disposed (claim 27), further comprising a mirror layer (82 and/or 84) (col. 8, lines 24 and 52-53) disposed between the carrier (86) and the semiconductor body (71), because the limitation “mirror” is directed to an intended use of a layer that is reflective, and a gold (Au) or silver (Ag) layer 84 is a reflective or mirror layer (claim 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kharas (WO 2016/073678)  The teachings of Kharas are discussed above.
Regarding claim 22, Kharas further discloses for the radiation-emitting semiconductor body according to claim 16 that the p-conducting region (composite 
Kharas differs from the claimed invention by not showing that the subregion is p-conductively doped with a second dopant different from the first dopant.
It would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the subregion can be p-conductively doped with a second dopant different from the first dopant, because (a) Kharas does not specifically disclose the species of the second dopant, and also discloses doping the current expansion layer 76 with Mg or Zn (col. 5, lines 35-37) as well as C (col. 5, lines 43-45), (b) Mg and Zn have been well-known p-type dopants in III-V compound semiconductor materials including GaAs, InP, GaP and GaN, (c) therefore, the subregion 74 can be doped with Mg and Zn since (i) the subregion 74 is formed of AlGaInP (col. 5, line 15-16), which is different from the material composition of the current expansion layer 76 of GaP, (ii) the subregion 74 formed of a quaternary compound semiconductor material can thus be doped in more ways than the current expansion layer formed of a binary compound semiconductor material, and (iii) therefore, Mg and Zn can be incorporated into the lattice sites of Al and/or Ga to function as p-type dopants, depending on the optimal manufacturing process, and (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 23, Kharas further discloses that the second dopant (Mg or Zn) is incorporated at Group III lattice sites (Al or Ga sites of AlGaInP).

s 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kharas (WO 2016/073678) in view of Song (US 9,543,467)  The teachings of Kharas are discussed above.
Regarding claim 24, Kharas differs from the claimed invention by not showing that a superlattice structure is disposed between the current expansion layer and the active region.
Song discloses a radiation-emitting semiconductor body (Fig. 10) comprising a superlattice structure (90) (col. 3, line 14) disposed between a current expansion layer (100) (col. 3, lines 14-15) and an active region (30) (col. 3, lines 11-12).
Since both Kharas and Song teach a radiation-emitting semiconductor body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the radiation-emitting semiconductor body disclosed by Kharas can further comprise a superlattice structure disposed between the current expansion layer and the active region as disclosed by Song, because as disclosed by Song on lines 49-53 of column 3, “The superlattice structure layer 90 may increase the effective concentration of holes by reducing dopant activation energy of the second conducive semiconductor layer 40, or may cause a quantum mechanical tunneling conductive phenomenon through band-gap engineering”, which would improve light emitting efficiency and light intensity.
Please see above for explanations of the corresponding limitations.
Regarding claim 33, Kharas discloses a radiation-emitting semiconductor body (71 in Fig. 4) having a semiconductor layer sequence (71) comprising an active region (72) that generates radiation, an n-conducting region (70) and a p-conducting region 
Kharas differs from the claimed invention by not showing that the subregion is p-conductively doped with a second dopant different from the first dopant, and a superlattice structure is disposed between the current expansion layer and the active region, and the superlattice structure comprises a plurality of first sublayers and a plurality of second sublayers, the first sublayers and the second sublayers are formed from materials that are different from each other.
It would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the subregion can be p-conductively doped with a second dopant different from the first dopant, because (a) Kharas does not specifically disclose the species of the second dopant, and also discloses doping the current expansion layer 76 with Mg or Zn (col. 5, lines 35-37) as well as C (col. 5, lines 43-45), (b) Mg and Zn have been well-known p-type dopants in III-V compound semiconductor materials including GaAs, InP, GaP and GaN, (c) therefore, the subregion 74 can be doped with Mg and Zn since (i) the subregion 74 is formed of AlGaInP (col. 5, line 15-16), which is different from the material composition of the current expansion layer 76 of GaP, (ii) the subregion 74 formed of a quaternary compound semiconductor material can thus be doped in more ways than the current In re Leshin, 125 USPQ 416.
Further regarding claim 33, Kharas differs from the claimed invention by not showing that a superlattice structure is disposed between the current expansion layer and the active region, and the superlattice structure comprises a plurality of first sublayers and a plurality of second sublayers, the first sublayers and the second sublayers are formed from materials that are different from each other.
Song discloses a radiation-emitting semiconductor body (Fig. 10) comprising a superlattice structure (90) (col. 3, line 14) disposed between a current expansion layer (100) (col. 3, lines 114-15) and an active region (30) (col. 3, lines 11-12).
Since both Kharas and Song teach a radiation-emitting semiconductor body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the radiation-emitting semiconductor body disclosed by Kharas can further comprise a superlattice structure disposed between the current expansion layer and the active region as disclosed by Song, because as disclosed by Song on lines 49-53 of column 3, “The superlattice structure layer 90 may increase the effective concentration of holes by reducing dopant activation energy of the second conducive semiconductor layer 40, or may cause a quantum mechanical tunneling conductive phenomenon through band-gap engineering”, which would improve light emitting efficiency and light intensity.
inherently comprises a plurality of first sublayers and a plurality of second sublayers, the first sublayers and the second sublayers are formed from materials that are different from each other, which is the definition of a “superlattice”, because when the first and second sublayers are formed of the same material, they just form a single layer structure rather than a superlattice structure.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2019/0386174)
Modak et al. (US 2003/0086467)
Tanizawa et al. (US 7,193,246)
Fukuda et al. (US 2004/0155248)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 28, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815